Citation Nr: 9902090	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  98-09 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
defective hearing of the right ear with tinnitus due to 
infectious process, currently evaluated as 0 percent 
disabling.

2.  Entitlement to an increased disability evaluation for 
postoperative otitis media of the right ear, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The matters come before the Board of Veterans Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The veteran had active service from 
July 1978 to May 1980. 

The Board notes that the record includes a VA form 21-526 
(Veterans Application for Compensation or Pension) received 
by the VA in September 1989, and that the record does not 
contain evidence that the RO has addressed such claim.  As 
well, the Board notes that, in the November 1998 informal 
hearing presentation submitted by the veterans 
representative, the representative indicated that the 
veterans September 1989 claim for pension benefits had not 
been addressed by the VA to the present day.  Thus, as the 
only issues currently before the Board are those set forth on 
the title page of this decision, this matter is referred to 
the RO for appropriate action.

In addition, the Board notes that, in his June 1998 
substantive appeal, the veteran requested an appeal hearing 
in Washington, D.C., before a member of the Board.  As a 
result, such hearing was scheduled for November, 1998.  
However, although the veteran's mailed hearing notice was not 
returned as undeliverable, the veteran failed to appear for 
the hearing and there was no further request by the veteran 
or his representative to reschedule the hearing.  As such, 
the veterans request for an appeal hearing will be 
considered withdrawn and the Board will proceed with its 
review of the claim on appeal on the present record. See 38 
C.F.R. § 20.702 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran currently has level II hearing impairment in 
the right ear as demonstrated on a Mach 1997 VA audiological 
examination; service connection is in effect for hearing loss 
of the right ear only.  

3.  Total deafness in both the nonservice-connected left ear 
and the service-connected right ear is not demonstrated. 

4.  The veteran neither presents evidence of chronic and 
severe labyrinthitis with tinnitus, dizziness and occasional 
staggering; nor evidence of mild Menieres syndrome with 
aural vertigo and deafness. 

5.  Applying the criteria for bilateral hearing loss, the 
veteran has level II hearing impairment in the right and 
level I hearing impairment in the left ear. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
evaluation for defective hearing of the right ear with 
tinnitus due to infectious process have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.85, 4.87, Diagnostic Code (DC) 6100 (1998).

2.  The criteria for the assignment of an increased 
disability evaluation, in excess of 10 percent, for 
postoperative otitis media of the right ear have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.87a, Diagnostic Codes 6200, 6204, 6205, 6206 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

As a preliminary matter, the Board finds that the veterans 
claims of entitlement to increased disability evaluations are 
plausible and capable of substantiation, and thus, are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is satisfied that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1995) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
defective hearing of the right ear with tinnitus due to 
infectious process and service-connected postoperative otitis 
media of the right ear, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (emphasis added).  However, the Board 
must also consider the history of the veteran's injury, as 
well as the overall effect that the disability has on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.2 
(1997).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.




II.  Entitlement to a compensable disability
evaluation for right ear hearing loss.

Specific to hearing loss disabilities, evaluations of hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 500, 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic 
Codes 6100-6110 (1997).  The assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Governing VA legal criteria provide that where service 
connection has been granted for defective hearing involving 
only one ear, and total deafness is present in the other ear 
as a result of nonservice-connected disability not the result 
of the veteran's own willful misconduct, a compensable 
evaluation is possible.  38 U.S.C.A. § 1160(a) (West 1991).  
In situations where service connection has been granted only 
for defective hearing involving one ear, and the veteran does 
not have total deafness in both ears, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at Level X or XI.  38 C.F.R. § 4.85, 4.87, 
Diagnostic Codes 6100 and 6101 (1998).  Thus, for purposes of 
evaluation, a nonservice-connected ear will be treated as 
service connected only when there is total deafness in that 
nonservice-connected ear.  38 C.F.R. § 3.383(a)(3) (1997).  
Otherwise, the nonservice-connected ear shall be assigned a 
level I for rating purposes.

In this case, in a September 1980 rating decision, the 
veteran was granted service connection and a noncompensable 
disability evaluation for defective hearing in the right ear 
effective May 1980 under Diagnostic Code 6294.  Subsequently, 
in a June 1991 Board decision, the veterans award was re-
evaluated under Diagnostic Code 6100.  At present, the 
veterans award remains as a noncompensable disability 
evaluation for defective hearing of the right ear with 
tinnitus due to infectious process, and the veteran has not 
been awarded service connection for left ear hearing loss. 

With respect to the medical evidence of record, the record 
contains various audiological evaluation reports dating back 
to July 1980.  Among the most significant evaluation reports, 
the record includes a July 1980 VA audiological examination 
report indicating the veteran had normal hearing thresholds 
in the left ear, and conductive hearing loss in the right 
ear.  Specifically, the audiological evaluation revealed the 
veterans pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
45
40
--
55
LEFT
10
15
10
--
20

Pure tone threshold levels averaged 46 decibels for the right 
ear and 8 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 100 percent in the left ear.  Inasmuch as 
service connection is in effect for only right ear hearing 
loss, and the evidence does not indicate that the veteran has 
total deafness in both ears, the left ear is taken to be 
normal for rating purposes, as described above.  Thus, for 
purposes of rating the veterans service-connected right ear 
hearing loss, a numeric designation of level I hearing is 
assigned to the nonservice-connected left ear.  An 
application of the rating criteria to these findings results 
in the assignment of a numeric designation of level I hearing 
in the right ear which translates to a noncompensable 
schedular evaluation for the veterans service-connected 
right ear hearing disability.

A November 1989 VA audiological evaluation report indicates 
the veteran had normal hearing in the left ear, but had 
conductive hearing loss in the right ear.  As well, the 
evaluation revealed the veterans pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
50
50
65
LEFT
5
0
0
5
20

Pure tone threshold levels averaged 54 decibels for the right 
ear and 6 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 100 percent in the left ear.  For the same 
reasons previously discussed, for purposes of rating the 
veterans service-connected right ear hearing loss, a numeric 
designation of level I hearing is assigned to the nonservice-
connected left ear.  An application of the rating criteria to 
these findings results in the assignment of a numeric 
designation of level I hearing in the right ear which 
translates to a noncompensable schedular evaluation for the 
veterans service-connected right ear hearing loss.

A September 1991 VA audiological evaluation report indicates 
the veteran had essentially normal hearing in the left ear, 
and had moderately-severe to severe mixed hearing loss with 
good discrimination ability.  The evaluation revealed the 
veterans pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
65
75
90
LEFT
5
5
10
15
25

Pure tone threshold levels averaged  58 decibels for the 
right ear and 4 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 100 percent in the left ear.  For the same 
reasons previously discussed, for purposes of rating the 
veterans service-connected right ear hearing loss, a numeric 
designation of level I hearing is assigned to the nonservice-
connected left ear.  An application of the rating criteria to 
these findings results in the assignment of a numeric 
designation of level II hearing in the right ear which 
translates to a noncompensable schedular evaluation for the 
veterans service-connected right ear hearing loss.

Finally, a March 1997 VA audiological evaluation report 
revealed the veterans pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
75
75
70
LEFT
25
15
25
35
25

Pure tone threshold levels averaged  73 decibels for the 
right ear and 25 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 100 percent in the left ear.  Again, 
giving a numeric designation of level I hearing to the 
nonservice-connected left ear, the application of the rating 
criteria to these findings results in the assignment of a 
numeric designation of level II hearing in the right ear, 
which translates to a noncompensable schedular evaluation for 
the veterans service-connected right ear hearing loss.

The Board acknowledges the veterans various statements in 
support of his claim.  However, the Board notes that 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. at 349.  

Thus, after a review of the evidence, the Board finds that 
such mechanical application establishes that a noncompensable 
disability evaluation is warranted for the veterans service-
connected unilateral (right ear) hearing loss.  And 
therefore, it is the decision of the Board that the 
preponderance of the evidence is against an award of a 
compensable disability evaluation for defective hearing of 
the right ear with tinnitus due to infectious process.




III.  Entitlement to an Increased Evaluation for Otitis Media
Postoperative of the Right Ear.

The evidence in the claims file indicates the veteran was 
awarded service connection and a noncompensable disability 
evaluation for chronic otitis media of the right ear in a 
September 1980 rating decision effective May 1980 under 
Diagnostic Code 6201.  Subsequently, in a May 1992 Hearing 
Officer decision, the veterans award was re-evaluated under 
Diagnostic Code 6200.  And, in an August 1997 rating 
decision, the veterans award was increased to a 10 percent 
disability evaluation for postoperative otitis media of the 
right ear, effective February 1997 under Diagnostic Code (DC) 
6200.

As to the applicable law, under DC 6200, a 10 percent 
disability evaluation, which is the maximum allowed, is 
awarded for chronic suppurative otitis media during the 
continuance of the suppurative process. See 38 C.F.R. § 
4.87a, Diagnostic Code 6200 (1998).  However, as the veteran 
is seeking an increased disability evaluation in excess of 10 
percent, the Board will consider the applicability of other 
diagnostic codes in order to determine whether the veterans 
disability warrants the award of an increased disability 
evaluation, in excess of 10 percent, for his right ear 
disability.

In this regard, under DC 6204, a 30 percent disability 
evaluation is assigned for chronic and severe labyrinthitis 
with tinnitus, dizziness and occasional staggering.  See 
38 C.F.R. § 4.87a, Diagnostic Code 6204 (1998).  Under DC 
6205, a 30 percent disability evaluation is assigned where 
the veteran presents evidence of mild Menieres syndrome with 
aural vertigo and deafness.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6205 (1998).  And, Under DC 6206, if the 
veteran presents evidence of chronic mastoiditis, the 
veterans disability is rated as impairment of hearing 
(hearing loss) with suppuration.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6206 (1998). 

With respect to evaluations of bilateral hearing loss, these 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Codes 6100-6110 (1998).  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In addition to the evidence discussed in section II of this 
decision, the evidence includes a November 1989 VA 
examination report which notes the veteran was able to hear 
finger rustle bilaterally, and his right ear canal presented 
evidence of being partially occluded by cerumen and of being 
mildly hyperemic without acute drainage.  The veteran was 
diagnosed with chronic right otitis media of the right ear, 
status post mastoidectomy and reconstruction of the middle 
ear and tympanic membrane.

And, a March 1997 VA audio-ear disease examination report 
indicates the veteran had auricles within normal limits and 
had a right external canal of normal size.  However, the 
veterans internal canal and mastoid bowl was filled with 
large amounts of cerumen and squamous debris, and his mastoid 
was mildly inflamed but without active infection.

After a review of the medical evidence, it is the Boards 
conclusion that the veteran presents neither evidence of 
chronic and severe labyrinthitis with tinnitus, dizziness and 
occasional staggering; nor evidence of mild Menieres 
syndrome with aural vertigo and deafness.  The Board 
acknowledges that the evidence indicates the veteran has 
hearing problems.  However, as of the date of the above 
discussed March 1997 VA audiological evaluation report, the 
veterans pure tone thresholds averaged  73 decibels for the 
right ear and 25 decibels for the left ear, and the veterans 
speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
And, after applying the rating criteria to these findings, 
these findings result in numeric designations of level I 
hearing to the left ear, and level II hearing to the right 
ear, which translate to a noncompensable schedular evaluation 
for the veterans bilateral hearing impairment.  As such, the 
Board finds that an increased disability evaluation for the 
veterans right ear disability under DC 6204, 6205, or 6206 
is not warranted in this case.  Thus, the currently assigned 
10 percent disability evaluation for the veterans 
postoperative otitis media of the right ear, under DC 6200 is 
appropriate for his current disability.

IV  Conclusion

In making its determinations, the Board has considered 
38 U.S.C.A. § 5107(b). Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  In this case, after reviewing 
the evidence of record, the Board finds that the evidence 
relevant to the issues on appeal is not in relative 
equipoise, and thus, the benefit of the doubt rule does not 
apply to this case.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, however, 
there has been no showing that the disabilities under 
consideration have caused marked interference with 
employment, the necessity for frequent periods of 
hospitalization, or otherwise have rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand these matters to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable disability evaluation for 
defective hearing of the right ear with tinnitus due to 
infectious process is denied.

Entitlement to an increased disability evaluation, in excess 
of 10 percent, for postoperative otitis media of the right 
ear is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
